Citation Nr: 0618585	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  96-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York.


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of a fracture of the right thumb.

2.  Entitlement to an initial compensable rating for the 
residuals of a chip fracture of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a stress fracture of the right knee with 
degenerative changes.

4.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a stress fracture of the left knee with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
February 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a statement received in November 2005, the veteran 
reported that he has anxiety secondary to his service 
connected disabilities.  This is referred to the RO for 
appropriate consideration.

The issue of a higher rating for the right thumb disability 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a left knee chip fracture are manifested 
primarily by subjective complaints of pain; without evidence 
of instability.

2.  The residuals of a stress fracture of the right knee with 
degenerative changes are manifested primarily by complaints 
of pain, swelling, and instability, and objective evidence of 
pain and limitation of motion.

3.  The residuals of a stress fracture of the left knee with 
degenerative changes are manifested primarily by complaints 
of pain, swelling, and instability, and objective evidence of 
pain and limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a left knee chip fracture are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a 20 percent evaluation for the 
residuals of a stress fracture of the right knee with 
degenerative changes are met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261, 5262 (2005).

3.  The criteria for a 20 percent evaluation for the 
residuals of a stress fracture of the left knee with 
degenerative changes are met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261, 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in May 2002.  The content of the notice 
provided fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the notice was 
not sent until after the initial rating denying the claims, 
the Board finds that any defect with respect to the timing of 
the required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  VA examinations and a personal hearing have been 
provided.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for an increased rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran appealed the initial assignment of the 
evaluations for the service-connected disabilities and, 
accordingly, the Board has considered the appropriateness of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Even though the RO increased the schedular ratings for the 
residuals of stress fractures of the knees during the course 
of the appeal, the issues of entitlement to higher ratings 
remain on appeal, as the veteran has not indicated his desire 
to withdraw the issues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

Degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Entitlement to the assignment of a compensable evaluation for 
the residuals of a chip fracture of the left knee

Service medical records show that a radiological study was 
conducted in September 1994.  This revealed a small chip 
fracture at the lateral aspect of the left proximal tibia.  

In a September 1995 rating action, service connection was 
granted for chip fracture of left knee under Diagnostic Code 
5257 and a noncompensable rating was assigned.  

The veteran underwent VA examinations in May 1995, October 
1996, June 2003, and April 2005.  The record also includes 
private medical records that date between 2001 and 2003.  

The RO considered this disability under Diagnostic Code 5257.  
Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, the veteran does not have 
instability or subluxation of the left knee.  All VA 
examinations indicate that there is no evidence of 
instability.  Under the circumstances, a higher rating for 
instability is not warranted.  

The Board considered other Diagnostic Codes, however, besides 
pain there has been no physical impairment associated with 
the chip fracture.  In fact, VA X-ray taken in 2005 reflected 
a normal left knee.  His complaints of pain will be 
considered below. 

Criteria and analysis for a higher evaluation for the 
residuals of stress fractures of the right and left knees 
with degenerative changes

Service medical records relate that the veteran was treated 
for shin splints in November 1993.  Bone scans conducted in 
April and May 1994 disclosed stress fractures at the mid-
third segment of both tibial shafts.  

In the September 1995 rating action, service connection was 
granted for stress fractures of the right and left knees 
under Diagnostic Code 5262 for impairment of the tibia and 
fibula and a noncompensable rating (0 percent) was assigned, 
effective February 1995.  In a February 1998 rating action 
the RO found that there was clear and unmistakable error in 
the September 1995 rating action and granted separate 10 
percent ratings for stress fractures of the left and right 
knees, effective February 1995.  

The veteran's bilateral knee disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5262 
for impairment of the tibia and fibula, where there is 
malunion with slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  A higher evaluation of 20 
percent is warranted where there is moderate knee or ankle 
disability, a 30 percent is warranted where there is marked 
knee or ankle disability and a 40 percent evaluation is 
warranted for nonunion with loose motion requiring a brace. 
Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the left knee would 
not be compensable.  Clinical findings do not show that 
limitation of motion is present to such extent as to warrant 
a higher evaluation.  The range of motion studies of the 
knees show that flexion has ranged from 90 to 135 degrees and 
extension has been full.  

The veteran has reported varying amounts of pain.  VA 
examination in 1995 noted mild tenderness on the right and 
left tibial shafts.  At VA examination in October 1996 there 
was no tenderness to palpation of the tibial margins.  He was 
able to walk on his toes and heels without difficulty.  He 
had normal strength in all joints.  At his 1996 personal 
hearing the veteran reported symptoms that included ankle 
instability, bilateral knee soreness, constant pain, 
crepitus, swelling, and restricted motion.  While he noted 
pain at the VA examinations and at his personal hearing, he 
did not identify any functional limitation that would warrant 
a higher rating.  

While the veteran's bilateral knee disability does not equate 
to severe limitation of motion, his primary complaint, as can 
be seen in the testimony and written statements of the 
veteran and his spouse, is of pain, stiffness, and grinding.  
On VA examination in June 2003, the examiner noted 3/5 
weakness in extension and flexion secondary to left and right 
knee pain.  He had mild pain on extension and moderate to 
severe pain on flexion to at 90 degrees.  The veteran 
reported that during flare ups, his flexion is probably 
decreased to 30 degrees.  On VA examination in April 2005 
there was pain on the range of motion studies at 100 degrees 
for each knee.  After repetitive use, right and left knee 
flexion was 90 degrees with pain at the end range.  The 
veteran reported in a statement received in November 2005 
that his disability had increased significantly.  

In this regard, the Board has considered DeLuca v. Brown, in 
reaching its conclusion in this case.  The Board finds that 
the veteran's bilateral knee disabilities, in consideration 
of pain, have reflected moderate bilateral knee impairment 
beginning in June 2003, which approximates a 20 percent 
rating under Diagnostic Code 5262.  While the veteran 
reported at the VA examination that his range of flexion 
decreases to 30 degrees on flare-ups, this has not been 
objectively shown.  As noted on VA examination in April 2005, 
his range of motion was 90 degrees on repetitive motion.  
Further, there is no reported significant swelling, locking, 
or effusion of the knee joints.  There have been no noted 
neurological abnormalities.  The Board finds that there was 
no objective evidence of other manifestations that might 
demonstrate additional functional impairment beyond the 20 
percent rating.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Furthermore there is no competent medical evidence showing 
ankle impairment.  

While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the 
manifestations required for the assignment of a higher rating 
are not shown.  In particular the Board notes the veteran's 
complaints of instability of the knees; however, this is not 
supported by VA examinations, which have indicated that both 
knees are stable.  


ORDER

Entitlement to the assignment of a compensable evaluation for 
residuals of chip fracture of the left knee, is denied.

A 20 percent evaluation is warranted for the service-
connected residuals of a stress fracture of the right knee 
with degenerative changes, effective June 19, 2003, subject 
to controlling regulations governing the payment of monetary 
benefits.  

A 20 percent evaluation is warranted for the service-
connected residuals of a stress fracture of the left knee 
with degenerative changes, effective June 19, 2003, subject 
to controlling regulations governing the payment of monetary 
benefits.  




REMAND

Under rating criteria effective from August 26, 2002, 38 
C.F.R. § 4.71a, Diagnostic Code 5224 provides that favorable 
ankylosis of the thumb warrants a 10 percent evaluation for 
the major and minor upper extremity.  Under Diagnostic Code 
5228, which pertains to limitation of motion of the thumb, a 
10 percent evaluation is warranted with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  The Board 
notes that the examinations of record do not measure the 
distance between the veteran's right thumb pad and fingers 
when attempting to oppose.  Therefore, further examination is 
warranted.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Schedule the veteran for a VA 
examination to evaluate the severity of 
the veteran's service-connected right 
thumb disability.  The examination should 
include measurements as outlined in 
Diagnostic Codes 5224 and 5228, 
specifically, the gap between the thumb 
pad and the fingers with the thumb 
attempting to oppose the fingers.  

2.  Thereafter, the RO should re-
adjudicate the issue in appellate status.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case, and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


